DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation

The term "at least one of" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Or (US 20210231348 A1).
Regarding claim 1, Or teaches a water heater (heating system 700), comprising: 
a storage tank (storage tank 720) configured to store water (Paragraph 64; water stored in storage tank 720); 
at least one sensor (temperature sensors 1730) configured to sense a temperature of the water (Paragraph 96; monitor temperature of the stored water in the storage tank 1720) and to sense a temperature outside of the water heater (Paragraph 22; external temperature sensor configured to record ambient temperature in the vicinity of the storage tank); 
a first heater assembly (AC heating unit 140) comprising a heating element (AC heating element 144) configured to heat the water (Paragraph 55; water contained within the storage heater is heated by the AC element); 
a first controller (AC thermostat 142) configured to control the first heater assembly (Paragraph 55; operable to deactivate the AC heating element 142 when the water contained within the storage heater exceeds a threshold temperature); 
a second heater assembly (DC heating unit 760) comprising a heat pump system (Figure 1B; DC heat pump 780 and heating tank 794) configured to heat the water (Paragraph 69; DC heat pump 780 heats the water in the heating tank 794); 
The hot water from the heating tank then flows to the storage tank, heating the water in the storage tank (Paragraph 68).
AC heating unit 140 in Figure 1A is analogous to AC heating unit 740 in Figure 1B.
an inverter connected to the heat pump system (Figure 8A Paragraph 112; inverter 3154 is used to power a controllable inverter compress 3182 of the DC heating pump 3180); 
and a second controller (controller 3184) configured to control the heat pump system by adjusting an output frequency of the inverter (Paragraph 19; controller operable to received monitored system parameters and determine the desired rotation rate for the inverter compressor through a controllable frequency of the inverter).
Paragraph 112 teaches that the inverter generates a power output having a controllable frequency and that the output of the inverter is used to power a controllable inverter compressor 3182 of the DC heat pump 3180 (Figure 8A).
It is well known in the art that compressor control the heat pump systems. 

Regarding claim 4, Or teaches the water heater of claim 1, wherein:
the second controller (controller 3184) is configured to adjust the output frequency of the inverter (Paragraph 112-113; controller uses recorded system parameters to determine optimum rotation rate for inverter controller and controls the frequency of the inverter accordingly) based on at least one of: the sensed temperature outside of the water heater (Paragraph 114; external temperature sensor recording ambient temperature in vicinity of the storage tank), the sensed temperature of the water in the storage tank (Paragraph 114; temperature sensors monitoring temperature of stored water), and a set temperature.
See claim interpretation for “at least one of” above.
Paragraph 114 teaches that the system parameter monitors 3181 monitors and records these system parameters, of which the controller uses.
Paragraph 58 further teaches a DC thermostat which deactivates the DC heating unit when the water exceeds a threshold temperature and that the AC thermostat and DC thermostat share the same threshold temperature setting. It would have been logical for the controller 3184 to likewise control the 

Regarding claim 9, Or teaches the water heater of claim 1, wherein:
the second controller is configured to adjust the output frequency of the inverter (Paragraph 112-113; controller uses recorded system parameters to determine optimum rotation rate for inverter controller and controls the frequency of the inverter accordingly) based on a first current value supplied to the first heater assembly (current measured by the AC current monitor) and a second current value input to the inverter (current measured by the AC current monitor).
The AC current monitor monitors the current drawn from the electricity grid which are used by both the first heater assembly and inverter.
Paragraph 114 teaches that the system parameter monitors 3181 monitors and records these system parameters which the controller uses.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 20210231348 A1).

the water heater (heating system 700) is configured to operate based on at least one of a heat pump mode (Paragraph 72; water is heated by the DC heating unit 1160), a heater mode (Paragraph 72; water is heated by the AC heating unit 1140), an auto mode (Paragraph 72; water is heated by either the AC heating unit 1140 or the DC heating unit 1160), a turbo mode (Paragraph 72; water is heated by both the AC heating unit 1140 and the DC heating unit 1160), and a vacation mode, 
See claim interpretation above for “heat pump mode”, “heater mode”, “auto mode”, “turbo mode”, and “vacation mode”.
Paragraph 55 teaches that the AC thermostat 142 is operable to deactivate the AC heating element when the storage heater exceeds a threshold temperature.
Paragraph 58 further teaches a DC thermostat, which deactivates the DC heating unit when the water exceeds a threshold temperature. It would have been logical for the controller 3184 to likewise control the frequency of the inverter when the storage heater exceeds this threshold temperature.
and the second controller is configured to adjust the output frequency of the inverter (Paragraph 112-113; controller uses recorded system parameters to determine optimum rotation rate for inverter controller and controls the frequency of the inverter accordingly) based on the at least one of the heat pump mode, the heater mode, the auto mode, the turbo mode, and the vacation mode.
In the heater mode, the AC heating unit is the only element heating the water and the DC heating unit is not heating the water. In this situation, the DC heating unit would be turned off and thus the output frequency of the inverter would be zero. When the mode changes and the DC heating unit is turned on, the second controller would adjust the output frequency of the inverter to be higher than zero. Thus, the change mode would result in the second controller to adjust the output frequency of the inverter.


Regarding claim 3, Or teaches the water heater of claim 2, wherein: the heat pump mode corresponds to a mode for heating the water in the storage tank by using the second heater assembly (Paragraph 72; water is heated by the DC heating unit 1160), the heater mode corresponds to a mode for heating the water in the storage tank by using the first heater assembly (Paragraph 72; water is heated by the AC heating unit 1140), the auto mode corresponds to a mode for heating the water in the storage tank by using at least one of the first heater assembly and the second heater assembly (Paragraph 72; water is heated by either the AC heating unit 1140 or the DC heating unit 1160), the turbo mode corresponds to a mode for heating the water in the storage tank by using both the first heater assembly and the second heater assembly (Paragraph 72; water is heated by both the AC heating unit 1140 and the DC heating unit 1160), and the vacation mode corresponds to a mode for maintaining a temperature of the water in the storage tank at a predetermined temperature.
Paragraph 55 teaches that the AC thermostat 142 is operable to deactivate the AC heating element when the storage heater exceeds a threshold temperature.
Paragraph 58 further teaches a DC thermostat, which deactivates the DC heating unit when the water exceeds a threshold temperature. It would have been logical for the controller 3184 to likewise control the frequency of the inverter when the storage heater exceeds this threshold temperature.
Examiner notes that this claim merely defines the possible modes of claim 2 from which it depends and as claim 2 only requires one of the modes (“at least one of”) only one of the claimed definitions of modes needs to be met per the claim from which it depends.


 (Figure 8A), the method comprising:
determining an operating mode of the water heater (Paragraph 72; water is heated by either the AC heating unit 1140 or the DC heating unit 1160); 
While Or does not directly teach that the heat pump and the AC heating element can operate individually in said modes, it would be logical to also have these modes be available to the embodiment which contain the heat pump as well as the embodiment involving the two heating elements.
determining a set temperature of the water heater (Paragraph 55; threshold temperature for AC heating element); 
Paragraph 18 specifies that the system may include an auxiliary AC heating unit, an example of which is the AC heating element 140 seen in Figure 1A.
sensing a temperature outside of the water heater (Paragraph 22; external temperature sensor configured to record ambient temperature in the vicinity of the storage tank); 
sensing a temperature of water in the water heater (Paragraph 96; monitor temperature of the stored water in the storage tank 1720); 
and controlling a heat pump system by adjusting an output frequency of an inverter (Paragraph 112-113; controller uses recorded system parameters to determine optimum rotation rate for inverter controller and controls the frequency of the inverter accordingly) based on at least one of: the mode of the water heater, the set temperature, the sensed temperature outside of the water heater (Paragraph 114; external temperature sensor recording ambient temperature in vicinity of the storage tank), or the sensed temperature of the water in the water heater (Paragraph 114; temperature sensors monitoring temperature of stored water).
See claim interpretation for “at least one of” above.

Paragraph 58 further teaches a DC thermostat which deactivates the DC heating unit when the water exceeds a threshold temperature and that the AC thermostat and DC thermostat share the same threshold temperature setting. It would have been logical for the controller 3184 to likewise control the frequency of the inverter based on this threshold temperature and control the output frequency of the inverter based on this set temperature limit.



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 20210231348 A1), in view of Kuroki (US 20020002834 A1).
Regarding claim 5, Or teaches the water heater of claim 4, wherein the second controller is configured to: 
30LKP-0007change the output frequency of the inverter (Paragraph 112-113; controller uses recorded system parameters to determine optimum rotation rate for inverter controller and controls the frequency of the inverter accordingly) based on a pressure measured at the heat pump system (Paragraph 114 teaches a variety of pressure sensors which monitor the pressure of the heat pump system).
Paragraph 114 teaches that the system parameter monitors 3181 monitors and records these system parameters which the controller uses.
Or fails to teach:
determine a target pressure of the heat pump system based on the sensed temperature outside of the water heater, the sensed temperature of the water in the storage tank, and the set temperature, 
a difference between the determined target pressure and a pressure measured at the heat pump system
Kuroki (US 20020002834 A1) teaches a hot water supply system with a heat pump, wherein:
the outside air temperature has a relationship with the rotation speed of the compressor (Paragraph 25 Figure 5B).
when the water temperature is equal to or higher than a predetermined temperature, an increasing rotation speed of the compressor is determined (Paragraph 61).
when a sensor detects pressure lower than the pressure corresponding to the target hot-water supply temperature, control for increasing the rotation speed of the compressor is performed so as to reduce the pressure difference (Paragraph 118)
Thus, the sensed temperature outside of the water heater, the sensed temperature of the water in the storage tank, and the set temperature are all related to the pressure corresponding to the target hot-water supply temperature as all these factors are related to the compressor rotation speed which affects the pressure difference between the desired pressure and the detected pressure.
Since Or teaches that the rotation speed of the compressor is controlled through the output frequency of the inverter (Paragraph 30), adjusting the frequency of the inverter would be done by the control unit to reduce the pressure difference between the pressure corresponding to the target hot-water supply temperature and the detected pressure.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Or with Kuroki to calculate the pressure corresponding to the target hot-water supply temperature based on the sensed temperature outside of the water heater, the sensed temperature of the water in the storage tank, and the set temperature and use the difference between the pressure corresponding to the target hot-water supply temperature and detected pressure 


Regarding claim 13, Or teaches the method of claim 10, wherein:
and adjusting the output frequency of the inverter (Paragraph 112-113; controller uses recorded system parameters to determine optimum rotation rate for inverter controller and controls the frequency of the inverter accordingly) based on a pressure measured at the heat pump system (Paragraph 114 teaches a variety of pressure sensors which monitor the pressure of the heat pump system). 
Or fails to teach:
the controlling of the heat pump system includes: determining a target pressure that is set based on the sensed temperature outside of the water heater, the sensed temperature of the water in the water heater, and the set temperature; 
and adjusting the output frequency of the inverter difference between the determined target pressure and a pressure measured at the heat pump system.
Kuroki (US 20020002834 A1) teaches a hot water supply system with a heat pump, wherein:
the outside air temperature has a relationship with the rotation speed of the compressor (Paragraph 25 Figure 5B).
when the water temperature is equal to or higher than a predetermined temperature, an increasing rotation speed of the compressor is determined (Paragraph 61).
when a sensor detects pressure lower than the pressure corresponding to the target hot-water supply temperature, control for increasing the rotation speed of the compressor is performed so as to reduce the pressure difference (Paragraph 118)

Since Or teaches that the rotation speed of the compressor is controlled through the output frequency of the inverter (Paragraph 30), adjusting the frequency of the inverter would be done by the control unit to reduce the pressure difference between the pressure corresponding to the target hot-water supply temperature and the detected pressure.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Or with Kuroki to calculate the pressure corresponding to the target hot-water supply temperature based on the sensed temperature outside of the water heater, the sensed temperature of the water in the storage tank, and the set temperature and use the difference between the pressure corresponding to the target hot-water supply temperature and detected pressure to change the frequency of the inverter for the purpose of reducing the pressure difference (Paragraph 118).


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 20210231348 A1), in view of ZHANG (US 20180106483 A1).
Regarding claim 6, Or teaches the water heater of claim 2.
Or fails to teach:
the second controller is configured to adjust the output frequency of the inverter based on an allowable output frequency set based on the at least one of the heat pump mode, the heater mode, the auto mode, the turbo mode, and the vacation mode.

the frequency of the variable-frequency compressor is adjusted dynamically, and in order to ensure that temperature of the water tank is maintained within a target temperature range (Paragraph 4)
the frequency change of the compressor is based on a predefined table which sets the correction value with its appropriate temperature range (Paragraph 32; Table 1)
The corresponding frequency change is the allowable change in output frequency set by each temperature deviation.
Maintaining the temperature of a water tank within a target temperature range is analogous to the vacation mode (defined in claim 3 of the application as corresponding to a mode for maintaining a temperature of the water in the storage tank at a predetermined temperature).
See claim interpretation for “at least one” above.
Thus, it would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Or with Zhange to adjust the output frequency of the inverter during the vacation mode for the purpose of maintaining the temperature of the water tank in a target temperature range. This is known method of maintaining the temperature of the water tank in a target temperature range and one of ordinary skill in the art would be capable of using said method of predictable results.

Regarding claim 11, Or teaches the method of claim 10.
Or fails to teach:
the controlling of the heat pump system includes controlling the heat pump system by adjusting the output frequency of the inverter based on an allowable output frequency set to correspond to the determined mode of the water heater.
Zhange teaches a method and system for controlling frequency of a variable-frequency compressor in a heat pump water heater, wherein:
the frequency of the variable-frequency compressor is adjusted dynamically, and in order to ensure that temperature of the water tank is maintained within a target temperature range (Paragraph 4)
the frequency change of the compressor is based on a predefined table which sets the correction value with its appropriate temperature range (Paragraph 32; Table 1)
The corresponding frequency change is the allowable change in output frequency set by each temperature deviation.
Maintaining the temperature of a water tank within a target temperature range is analogous to the vacation mode (defined in claim 3 of the application as corresponding to a mode for maintaining a temperature of the water in the storage tank at a predetermined temperature).
See claim interpretation for “at least one” above.
Thus, it would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Or with Zhange to adjust the output frequency of the inverter during the vacation mode for the purpose of maintaining the temperature of the water tank in a target temperature range. This is known method of maintaining the temperature of the water tank in a target temperature range and one of ordinary skill in the art would be capable of using said method of predictable results.


7 is rejected under 35 U.S.C. 103 as being unpatentable over Or (US 20210231348 A1), in view of Hawkins (US 20090114732 A1).
Regarding claim 7, Or teaches the water heater of claim 1, wherein:
the second controller is configured to identify information associated with an operation of the first heater assembly and change the output frequency of the inverter (Paragraph 112-113; controller uses recorded system parameters to determine optimum rotation rate for inverter controller and controls the frequency of the inverter accordingly) based on the information associated with the operation of the first heater assembly (Paragraph 114; AC current monitor configured to monitor current drawn from the electrical grid).
The AC current used in AC heating element is also used in the heat pump (Paragraph 18).
Fails to teach:
based on information received from the first controller, 
Hawkins teaches a heat pump consisting of a thermostat and a controller, wherein:
	A thermostat connected to a controller, wherein the controller is responsive to the thermostat (Paragraph 18)
	Thus, it would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Or with Hawkins have the controller receive information from the thermostat instead of directly from the system parameter monitor. The thermostat is known in the art to be capable of communicating with the controller and one of ordinary skill in the art would be capable of performing said substitution with predicable results.


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 20210231348 A1), in view of Kouda (US 8761950 B2).

Or fails to teach:
wherein the second controller is configured to, when a current supplied to the water heater during an operation of the first heater assembly is equal to or greater than a predetermined value, adjust the output frequency of the inverter to be reduced.
Kouda teaches a power control system, wherein:
if the current detected by a current detection section is equal to or larger than a set current value, the power control device outputs a power control instruction to the device with lower priority wherein its power is reduced (Column 3 Lines 17-25).
It is well known in the art that power and frequency are inversely proportional. By decreasing the power, the second controller would reduce the output of the frequency of the inverter.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Or with Kouda and to use the power control system described by Kouda to reduce the electric power of the heat pump (and thus reduce the frequency of the inverter) for the purpose of preventing a full shutoff of a breaker (Kouda Column 4 Lines 37-48) and thus of the entire heating system.

Regarding claim 12, Or teaches the method of claim 10, wherein:
the controlling of the heat pump system includes: determining whether a heater included in the water heater operates; 
Paragraph 114 teaches that the system parameter monitor contains a compressor rotation monitor configured to record the rotation rate of the compressor. This information is used to determine whether the heat pump is operating or not. Further, a DC current monitor and an AC current monitor 
Or fails to teach:
reducing the output frequency of the inverter when a current equal to or higher than a predetermined current is sensed in the water heater during operation of the heater.
Kouda teaches a power control system, wherein:
if the current detected by a current detection section is equal to or larger than a set current value, the power control device outputs a power control instruction to the device with lower priority wherein its power is reduced (Column 3 Lines 17-25).
It is well known in the art that power and frequency are inversely proportional. By decreasing the power, the second controller would reduce the output of the frequency of the inverter.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Or with Kouda and to use the power control system described by Kouda to reduce the electric power of the heat pump (and thus reduce the frequency of the inverter) for the purpose of preventing a full shutoff of a breaker (Column 4 Lines 37-48) and thus of the entire heating system. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763